IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2009
                                     No. 08-20677
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ISSAC JOAQUIN BANDA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:07-CR-191-ALL


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Issac Joaquin Banda presents
arguments that he concedes are foreclosed by United States v. Rawls, 85 F.3d
240, 242-44 (5th Cir. 1996), which rejected a Commerce Clause challenge to the
felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g). See United States
v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001). The appellant’s motion for
summary disposition is GRANTED, the Government’s unopposed motion for
summary affirmance is GRANTED, the Government’s alternative motion for an

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 08-20677

extension of time to file a letter brief is DENIED, and the judgment of the
district court is AFFIRMED.




                                    2